           Case 2:20-cv-02363-TLN-JDP Document 13 Filed 09/21/21 Page 1 of 4


 1   ALDEN J. PARKER, SBN 196808
     Email: aparker@fisherphillips.com
 2   GREGORY L. BLUEFORD, SBN 302628
     Email: gblueford@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 4   Sacramento, California 95814
     Telephone: (916) 210-0400
 5   Facsimile: (916) 210-0401

 6   Attorneys for Defendants
     DENTSPLY SIRONA INC.,
 7   DENTSPLY IH INC. and JOSH MCNUTT

 8

 9                                   UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12   AHMAD FAROOQI,                                Case No: 2:20-cv-02363-TLN-JDP

13                      Plaintiff,
                                                   JOINT STIPULATION AND ORDER TO
14         vs.                                     AMEND SCHEDULING ORDER RE:
                                                   DISCOVERY DEADLINES
15   DENTSPLY SIRONA INC, a Delaware
     Corporation, DENTSPLY IH INC., a Delaware
16   Corporation; JOSH MCNUTT, an individual;
     and DOES 1 through 50, inclusive,
17                                                 Complaint Filed: September 21, 2020
                        Defendants.                Removal Filed: November 25, 2020
18

19

20

21

22

23

24

25

26

27

28

                               JOINT STIPULATION AND ORDER TO AMEND
                             SCHEDULING ORDER RE: DISCOVERY DEADLINES
            Case 2:20-cv-02363-TLN-JDP Document 13 Filed 09/21/21 Page 2 of 4


 1          IT IS HEREBY STIPULATED AND AGREED, between the Parties through their counsel of

 2   record as follows:

 3          WHEREAS, on November 25, 2020, the Court entered an Initial Pretrial Scheduling Order (Dkt.

 4   4) which provided, in relevant part, “All discovery, with the exception of expert discovery, shall be

 5   completed no later than two hundred forty (240) days from the date upon which the last answer may be

 6   filed with the Court pursuant to the Federal Rules of Civil Procedure. In this context, “completed” means

 7   that all discovery shall have been conducted so that all depositions have been taken and any disputes

 8   relative to discovery shall have been resolved by appropriate order if necessary, and where discovery

 9   has been ordered, the order has been obeyed. All motions to compel discovery must be noticed on the

10   magistrate judge's calendar in accordance with the Local Rules.”

11          WHEREAS, the last answer was filed on March 4, 2021 by individual defendant Josh McNutt.

12   Therefore, the deadline to complete discovery is currently November 1, 2021.

13          WHEREAS, the parties have exchanged written discovery and have identified five initial

14   deponents. However, the parties are still in the process of scheduling those depositions on mutually

15   agreeable dates for both counsel and the deponents.

16          WHEREAS, while working amicably towards completing depositions prior to the November 1,

17   2021 discovery cutoff, have determined that it will not be possible to do so and that an extension of the

18   discovery deadline will be beneficial to both Plaintiff and Defendants.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
                                 JOINT STIPULATION AND ORDER TO AMEND
                               SCHEDULING ORDER RE: DISCOVERY DEADLINES
            Case 2:20-cv-02363-TLN-JDP Document 13 Filed 09/21/21 Page 3 of 4


 1          THEREFORE, good cause having been shown, the parties stipulate and respectfully request that

 2   the Court amend its scheduling order and set the discovery deadline, with the exception of expert

 3   discovery, to May 1, 2022. The Parties will track the Court’s instructions and timeline in the Initial

 4   Pretrial Scheduling Order for completing all discovery of expert witnesses and dispositive motions.

 5          IT IS SO STIPULATED.

 6

 7   Dated: September 20, 2021                      FISHER & PHILLIPS LLP
 8

 9                                              By: /s/ Gregory L. Blueford
                                                    ALDEN J. PARKER
10                                                  GREGORY L. BLUEFORD
11                                                  Attorneys for Defendants
                                                    DENTSPLY SIRONA INC.,
12                                                  DENTSPLY IH INC. and JOSH MCNUTT
13
     Dated: September 20, 2021                      WEBBER LAW GROUP, P.C.
14

15
                                                    By: /s/ Kelsey A. Webber
16                                                      [as authorized on 9/20/21]
17                                                      KELSEY A. WEBBER

18                                                      Attorneys for Plaintiff
                                                        AHMAD FAROOQI
19

20

21

22

23

24

25

26

27

28
                                                    2
                                 JOINT STIPULATION AND ORDER TO AMEND
                               SCHEDULING ORDER RE: DISCOVERY DEADLINES
            Case 2:20-cv-02363-TLN-JDP Document 13 Filed 09/21/21 Page 4 of 4


 1                                                  ORDER

 2          Having reviewed the Parties Joint Stipulation and GOOD CAUSE APPEARING

 3   THEREFROM, the Court hereby orders as follows:

 4          1.      The Parties’ Stipulation is GRANTED;

 5          2.      Discovery deadlines are as follows:

 6                  (a)     Fact Discovery Cut-off: April 29, 2022;

 7                  (b)     Expert Disclosure: July 1, 2022;

 8                  (c)     Supplemental/Rebuttal Expert Disclosure: September 2, 2022;

 9          3.      Expert Discovery Cut-off: The Parties will follow the Court’s instruction in the Initial

10   Pretrial Scheduling Order to complete all discovery of expert witnesses in a timely manner to comply

11   with the Court’s deadline for filing dispositive motions.

12          4.      Last Day to File Dispositive Motions: October 26, 2022.

13          IT IS SO ORDERED.

14

15
     Dated: September 21, 2021
16                                                               Troy L. Nunley
17                                                               United States District Judge

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                  JOINT STIPULATION AND ORDER TO AMEND
                                SCHEDULING ORDER RE: DISCOVERY DEADLINES
